Citation Nr: 0526380	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  00-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of eye 
injuries.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran has no eye disorder related to service.


CONCLUSION OF LAW

A disorder of the eyes was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appeal have noted the 
evidence considered and the pertinent laws and regulations.  
In addition, letters, including the one sent in January 2003, 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA examinations that have addressed the 
veteran's assertions concerning this appeal.

The veteran has not made the RO or the Board aware of any 
additional evidence that he requested that VA obtain in order 
to fairly decide this appeal.  In short, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

To establish service connection for a particular disability, 
the evidence of record must demonstrate that a disease or 
injury resulting in a current disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

The veteran asserts that he has dry eyes, tortuosity of the 
vessels of the eyes, and damage to visual acuity as a result 
of aviation fuel splashing into his eyes during service.

In November 2004 the veteran underwent a VA eye examination.  
The examiner noted the veteran's current complaints 
concerning his eyes and noted his history of having had 
aviation fuel splashed in his eyes during service.  Following 
examination (visual acuity, pupils, motility, external, slit 
lamp, interocular tension, dilated fundus) of the veteran, 
the November 2004 VA examiner indicated that the veteran had 
no evidence of eye disease.  The examiner also indicated that 
there was no staining of the cornea and the tear film breakup 
time appeared to be normal.

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  There is no competent 
medical evidence of a current disability of the eyes.  As 
such, service connection for residuals of eye injuries is not 
warranted.

The Board notes that a May 1998 service medical record 
(ophthalmology) noted that the veteran had mild tortuosity.  
Medical records since that time, however, including the 
January 1999 and November 2004 VA examinations, have noted no 
such disorder.  

To the extent that the veteran may have a loss of visual 
acuity, the Board notes that there is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  No medical professional has noted that 
any such superimposed disease or injury during service has 
resulted in increased disability.

While the Board has also considered the veteran's statements 
which have been given weight as to his observations for eye 
problems, it does not appear that the veteran is medically 
trained to offer any opinion as to the diagnosis or causation 
of orthopedic disorders.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, "competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In short, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and the appeal is denied.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of eye injuries is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


